Exhibit Larry Pierce Media Relations (713) 369-9407 Mindy Mills Investor Relations (713) 369-9490 www.kindermorgan.com KINDER MORGAN ENERGY PARTNERS FIRST QUARTER DISTRIBUTION $1.05 PER UNIT; 9 PERCENT HIGHER THAN FIRST QUARTER 2008 HOUSTON, April 15, 2009 – Kinder Morgan Energy Partners, L.P. (NYSE: KMP) today declared a cash distribution per common unit of $1.05 ($4.20 annualized) payable on May 15, 2009, to unitholders of record as of April 30, 2009.The distribution represents a 9percent increase over the first quarter 2008 cash distribution per unit of $0.96 ($3.84 annualized). KMP reported first quarter distributable cash flow before certain items of $260 million, down from $280.5 million for the comparable period last year.Distributable cash flow per unit before certain items was $0.97, compared to $1.12 per unit for the first quarter of 2008.Net income attributable to KMP before certain items was $281.9 million versus $348.9 million for the same period last year.Including certain items, net income attributable to KMP was $263.9million compared to $346.7 million for the first quarter of 2008.Certain items totaled a loss of approximately $18 million, the majority of which was a non-cash tax adjustment on the Trans Mountain pipeline system. Chairman and CEO Richard D. Kinder said, “As anticipated and detailed in our annual investor conference in January, ongoing weak commodity prices and market conditions resulted in lower crude oil prices in our CO2business, lower transportation volumes in our Products Pipelines segment and decreased steel handling in our bulk terminals business in the first quarter.Given these headwinds, we are quite pleased with our first quarter results and the progress we have made through our first quarter actions towards achieving our 2009 objectives.In the first quarter, we identified a number of areas across the company to minimize costs and maximize revenues without compromising operational safety or efficiency.Lower operational and capital costs and reduced general and administrative costs (along with lower interest rates) were (more) KMP - 1Q Earnings Page 2 partially realized in the first quarter and will further benefit the company throughout the year.As a result of these cost reductions and other opportunities that we have identified, we remain confident that we will achieve our budget target of $4.20 per unit in cash distributions for the year.That would represent 4.5 percent growth over the 2008 distribution.We also continue to execute our multi-billion capital investment program (including three large natural gas projects that are expected to be completed this year) which will drive future growth at KMP.” Overview of Business Segments The Products Pipelines business produced first quarter segment earnings before DD&A and certain items of $146 million, up 4 percent from $141 million for the comparable period in 2008, but below its published annual budget of 10 percent growth. “Growth compared to the first quarter last year was driven by higher rates and expansions at our West Coast Terminals and higher ethanol revenues on the Central Florida Pipeline,” Kinder explained.“While ongoing weak economic conditions and dampened product demand resulted in lower segment revenues and volumes, that impact was partially offset by reducing fuel and power and outside service costs, as we were able to negotiate new contracts at lower prices.Also in the quarter, we entered into commercial agreements with several customers to ship biodiesel on a portion of Plantation Pipe Line beginning this month.” Compared to the first quarter of 2008, total refined products revenues were down 3.4percent and volumes were down 4.9 percent (or 3.8 percent adjusted for 2008 leap year).Excluding Plantation, revenues were down 2percent and volumes were down 7.4percent (or 6.4percent adjusted for 2008 leap year).Overall, gasoline volumes were down 2.3 percent, diesel volumes were down 7.9 percent and jet volumes were down 9.6 percent for the quarter.NGL volumes were down significantly on the Cochin Pipeline due to supply constraints in western Canada. The Natural Gas Pipelines business produced first quarter segment earnings before DD&A and certain items of $202.1million, up 7 percent from $188.2 million in the first quarter of 2008, and slightly ahead of its published annual budget which calls for 11 percent growth for full-year 2009. (more) KMP - 1Q Earnings Page 3 “This segment had a strong first quarter led by the West Region pipelines, including Rockies Express-West (which had a full first quarter of operations this year compared to partial service in the first quarter of 2008), good results at KMIGT and contributions from the Kinder Morgan Louisiana Pipeline,” Kinder said.“The Texas Intrastate Pipeline Group also had a solid quarter, producing more than half of this segment’s earnings before DD&A.” Overall segment transport volumes were up 10 percent, primarily due to full operations at Rockies Express-West, and sales volumes at the intrastates were down 5 percent. The
